66.	  Mr. President, it gives me pleasure to extend the warmest congratulations, in the name of the delegation of the Libyan Arab Republic, on your election as President of the thirtieth session of the General Assembly. It also gives me pleasure in particular to see a representative of a small State take over this important position. This proves the fact that all States, small or large, have the right to play an important role in running the affairs of the international community and that the representatives of the small nations can assume positions of leadership in the world. We are certain that your ability, objectivity and wise leadership will contribute to and guarantee the success of the thirtieth session.
67.	I should like also to seize this opportunity to express my deepest appreciation and admiration to Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of Algeria, for the great and rare ability that he demonstrated in conducting the work of the twenty-ninth session and the seventh special session. The role Mr. Bouteflika played came up to our expectations and emphasized Algeria's role in the third world.
68.	I should also like to express my appreciation to the Secretary-General for the great efforts he has made in the cause of humanity and peace and in consolidating the role of the United Nations at a time when its burdens are increasing and it must tace tne difficulties and conspiracies of which it is a target. The United Nations has become a target ot threats and manipulations by those States which threaten to cut off their assistance unless it remains an exclusive arena of their influence and an instrument serving
their ambitions. We stand by the Secretary-General in his effort to preserve the independence and effectiveness of this Organization and we hope that the rote will be strengthened on the occasion of its thirtieth anniversary.
69.	Perhaps it is a fortunate coincidence that J am making my speech on the anniversary of the war of 6 October 1973, a war where the Arab soldiers in Sinai and the Golan Heights have written everlasting chapters of heroism in the struggle against the Zionist aggressors. While I salute the valiant soldiers stationed on the front, I and all of us long for the day when all the occupied territories will be liberated.
70.	Today also marks a glorious Moslem religious occasion, Eid Alfitr, and may I take this opportunity to extend, from this rostrum, congratulations to the Moslem delegations taking part in this session and to the whole Moslem nation all over the world.
71.	The United Nations is now approaching its fourth decade in an atmosphere of mixed anxiety and hope for the future. Despite the continuity of the Organization and its development amid difficulties, obstacles, conspiracies and the fatal crises which have hung over it for 30 years, and despite the Organization's struggle to preserve a minimum of effectiveness and independence, it has not fulfilled all our hopes.
72.	Colonialism, exploitation and oppression have not disappeared from our earth. Poverty, hunger and illiteracy still prevail for the majority of the human race. The cries of those oppressed, who have been tortured and evicted from their homes, continue to curse the colonialists, the racists, the exploiters, the Fascists and the warmongers. For an example of these unjust conditions we can look at the banners here of the two racist regimes in South Africa and Palestine, both of which demonstrate contempt for the lofty principles of the Charter of the United Nations. Those two regimes will remain a symbol of hatred and animosity passed from one generation to another until our lands are liberated from racism, zionism, apartheid and colonialism.
73 Much has been said by politicians, leaders, experts and the prophets of our time about the era of the cold war being over and the fact that humanity should now welcome with relief the disappearance of the age of confrontation and the coming of the new age of negotiation and dialog. We, for our part, welcomed this trend and held high hopes of understanding among the major Powers. We claimed those who danced to the peace hymn-m Washington or New York, Paris or Geneva, London or Helsinki.
74. But is it not the right of the exploited, whose very existence and daily subsistence are threatened to ask whether this understanding is really for the benefit of all, for the protection of all, for the security of all? Or is this a wedding party for the interests of the powerful only, which alone are benefiting from Z flatus quo \ that is, those who are living comfort and affluence, who only want to remain at the top of the pyramid, who are keeping the great majority at the base for ever?
75 We ask these questions because experience and history teach us that progress cannot be achieved for humanity as a whole without the attainment of peace and that there is no peace unless justice prevails. The talk about lasting peace and comprehensive progress will remain repetitive speeches without the elimination of exploitation, colonialism, oppression and the great differences in the distribution of wealth.
76.	Can we really believe that the forces supporting racism, consolidating minority regimes, conspiring against democracies and spreading corruption and bribery through their intelligence apparatus and corporations want progress, peace and justice in the world? Can we believe the force which supports oppression and arms aggression, and offers the most sophisticated and fatal arms to the Zionist regime to perpetuate its occupation of Palestine and maintain its domination of other Arab territories, spreading havoc and terrorism in the most sensitive areas of the world? A regime that destroys schools and hospitals, burns children, women and the elderly with napalm and turns the tents of refugees and the huts of farmers into ashes how can we believe such a force? How can we believe that force genuinely desires prosperity, freedom and progress for humanity?
77.	We call upon the American people to realize the consequences of the practices of their governing establishment. We sincerely hope that the American people, while celebrating their bicentennial, will stop and consider, so that they may see the ugly reflection of United States policy in the mirror of history.
78.	We find it necessary to talk about justice and peace because it is our belief that mankind as a whole faces challenges that threaten us all. It is essential, therefore, that we stand together in solidarity and seek understanding and accurate scientific planning so as to avoid a disaster and salvage humanity from destruction by such things as pollution, the population explosion, shortage of resources and nuclear dangers. The required solidarity should be based on justice and equality, and should be in the interest of all. Otherwise the world of tomorrow will be a savage world controlled by the law of the jungle, where the struggle for survival by homo sapiens will reach the highest degree of savagery and barbarism. The fate of the small in such a world can be very well perceived. We, the small, do not want to be the underdogs in the world of tomorrow. We should like to see and believe that the world of tomorrow whose foundations are at present envisaged will be a world for everyone. It is therefore within our right to say now to the big Powers that it is in our interests and their own that we should not be left with the impression that the struggle between the deprived majority and the rich minority is inevitable. None the less, if the conflict remained we would have nothing to lose but our bondage, poverty, distress and misery.
79.	It gives me great pleasure to refer to a positive aspect of our present session, the admission of some sister nations to the United Nations. In this respect I welcome the membership of the People's Republic of Mozambique, the Republic of Cape Verde and the Democratic Republic of Sao Tome and Principe. Their membership represents a culmination of their struggle for freedom and independence. Their membership is a consolidation of the group of non-aligned and third-world countries in the United Nations. Z extend to them on this occasion the brotherhood, friendship and support of the Libyan people and Government.
80. Yet, as we welcome the new sister nations and approach the fifteenth anniversary of the Declaration on the Granting of Independence to Colonial Countries and Peoples contained in resolution 1514 (XV)
we are distressed that there are still peoples which are not yet able to exercise their right to self-determination. It distresses us also that the white minority regime in South Africa stubbornly maintains its unjust control, that the white minority racist regime in Zimbabwe is still perpetrating injustice against the African majority, that Namibia is still under Fascist and racist occupation, that the Western Sahara is still under the yoke of Spanish colonialism, that part of Somalia is still under French colonialism, and that the Zionist and racist regime continues arrogantly to occupy the Arab territories in Palestine and adjacent areas.
81.	We call upon the United Nations to take effective measures to liquidate colonialism and its traces, for this is a crucial prerequisite for bringing about international peace and justice and to building the better world for tomorrow to which we all aspire.
82.	I should also like, on this occasion, to extend my congratulations to the friendly people of Portugal on their progressive revolution and on their victory against fascism, and I congratulate the Portuguese Government for its policies intended to speed the liberation of its colonies, progressing towards solidarity with non-aligned and third-world countries.
83.	My delegation is also happy to see the legitimate Government of Cambodia returning to occupy its seat in the United Nations. Notwithstanding the reactionary setbacks in many areas of the world, we hail the victories achieved by the militant peoples of Indo-China over imperialist aggression after a relentless and bitter struggle.
84.	I should also like to point with satisfaction to the easing of the boycott illegally imposed upon the friendly people of Cuba, which marks another defeat of aggressive forces.
85.	I must express regret that other peoples have not yet been able to join the international community. We deplore in particular the exercise of the veto by the United States against the admission of the two Viet Nams to the United Nations.
86.	The people and the Government of the Libyan Arab Republic are following with great interest the recent developments in Cyprus and we should like here to reiterate our previously expressed position on the preservation of the independence, territorial integrity and sovereignty of the island and its non-aligned policy, with the preservation of the legitimate rights of both the Greek and the Turkish communities.
87.	Though I have already pointed out that the crucial issues in our world are progress and peace, I wish to stress that these cannot be achieved without the realization of freedom and justice. There is no progress without freedom; there is no peace without justice. Though I have already talked about peace and progress in the world, I should like to emphasize that in our part of the world, which is the cradle of civilization, the realization of peace and progress should be based on the following.
88.	First, it should be based on the eradication of Zionist, racist and colonialist aggression, the liquidation of the artificial Zionist entity, and the establishment of a democratic, secular state in the territory of Palestine which includes all the original populations, be they Moslems, Christians or Jews. Despite all schemes of the past and present, and all imposed
solutions of the present and future, the Jews of the area have no alternative but to accept living as an indivisible part of its people, as citizens with equal rights and duties in our Arab land, as they were in the past.
89.	The Arabs and Jews have coexisted in harmony throughout history, but with the emergence of Zionism as an arrogant racial movement, alien to our area, and as a consequence of certain conditions in Europe, that harmony was destroyed.
90.	We shall not hesitate at any time to tell the followers of Judaism, wherever they are, to come and work towards an equal understanding. But they should give up the misleading teachings of Zionism, so that we shall be able to coexist as we had in the past. We say to them: you have no future but to come to an understanding and accept coexistence. You are being misled and used by Zionism and the forces of imperialism and colonialism. Those who are placing thousands of millions of dollars at your disposal, providing you with the most sophisticated and destructive arms, are actually leading you towards disaster. They are plunging you into an abyss, for the Arab nation will never be defeated or crushed. You will be the losers if you have chosen to go with the logic of Zionism to the end, and the end of Zionism is inevitable.
91.	Secondly, the realization of peace and progress must be based on the recognition of the legitimate rights of the Arab nation to self-determination, freedom and unity, together with the right to raise the standards of its peoples, and the recognition of the
movement of Arab unity as a legitimate national movement, providing a positive factor in the struggle against backwardness, imperialism and colonialism. Any resistance to this movement, whether from outside or inside, is a sterile attempt to change the logical course of history.
92.	The freedom and unity of our nation are essential to allow it to overcome its problems, to realize social and economic progress, to defend its existence, to increase its contribution to the heritage of mankind, to participate effectively in the reconstruction of a new world, and finally to be able to bring prosperity, progress and security to the world community.
93.	Thirdly, Arab-African co-operation, solidarity and interdependence must be consolidated. Of the Arab population 80 per cent is in Africa, and 70 per cent of Arab land is on the African continent. We are therefore organically part of Africa, where our cultural, religious and blood relations are ancient and strong. Our common interests in the struggle against imperialism and colonialism reinforce those relations, thereby providing joint action to overcome our backwardness, and thus leading to a realization of the progress and prosperity of our peoples.
94.	Arab-African solidarity is a basic element in the policy of the Libyan revolution, gaining strength and effectiveness every day. Despite conspiracies and maneuvers, the Arab-African bloc, in its progress towards becoming one of the essential forces in the future, can be proud of its present solidarity and work towards the progress of humanity in Africa and the world.
95.	Allow me to deviate a little from my prepared text and to refer to some recent events. The President of Uganda, Idi Amin Dada, the current Chairman of the OAU, spoke from this rostrum recently [2370th meeting], and his statement was an enrichment of the discussions and deliberations of the present session of our Assembly. He expressed in the best possible way the views of the OAU. What we really regret is the response from the American mass media and from responsible American authorities outside this Hall to what he said from this rostrum. There was a reaction we did not expect, a reaction which is in conflict with the principles of diplomatic courtesy and dialog with regard to those States on whose behalf President Amin was speaking when addressing this Assembly. On this occasion, on behalf of my delegation, I should like to raise certain points.
96.	First of all, there was the response directed at the Chairman of the African group in a statement made by the representative of the United States, Mr. Moynihan, at a labor meeting in San Francisco in which he denounced the Chairman in every way and denounced the continent from which he comes and which he represents. What occurred confirms the deep relationship between the American governing establishment and Zionism, and particularly the sensitivity of the American authorities as regards anything that might affect the Zionist racist entity from near or far; and shows that the defense of that Zionist entity is put before the defense of the American people itself.
97.	We saw, when the Secretary of State of the United States, Mr. Kissinger, spoke of withdrawing financial assistance from the United Nations when we first spoke of the expulsion of the Zionist entity from this Organization, that the American press and Congressmen competed to support the Zionist entity and on many occasions not through conviction but through fear of Zionist influence on American political life. If 1 may be permitted, we should like to recall for the record what was printed in The New York Times on 8 August 1975. These are extracts from what was said by some of the Congressmen:
"Another Democratic Senator said he would talk about the Israel lobby, but only on background, 'because they can deliver votes and they control a
lot of campaign contributions that's why I can't go on the record, or I'd be dead.
" It is the strongest lobby, the went on, adding: 'It doesn't dilute its strength by lobbying on other issues. A lot of members resent it, but they don t feel they can do anything about it. That lobby wants to do Congress's thinking on Israel. They don not want any independent judgments.'
"Last spring the Israel lobby rounded up those 76 Senators to sign the petition backing Israel, another member of Congress recalled,  adding a lot of guys said they were afraid not to sign it, even though they didn't want to. Some of them told me it was the last time they would sign such a petition. But if another one comes I'll bet they H be jus as scared of the lobby and sign up again. But aon i quote me by name.' "* That is what The New York Times said and those were Congressmen who were speaking. The statements
made by Mr. Moynihan and Mr, Kissinger have confirmed this, and we wish to confirm it here today.
98.	Secondly, we are rather surprised that the representatives of the United States should talk about democracy in the world a country which, through its companies, corporations and agents has overcome and annihilated dozens of democracies throughout the world.
99.	What does Mr. Moynihan want? That we should give here the list of the martyr democracies which have been victims of American intervention? Should we mention here the thousands of victims, the thousands of democrats and progressives throughout the world who, through the United States and its machinery, have been suppressed and made victims? What can we say regarding the balance-sheet of this State, the balance-sheet of the last 30 years, the last 20 years, the last 10 years or the last 5 years? The list is very long and we do not wish to waste the time of the United Nations. But when Africans, people of the third world, are blamed and it is said we are working against democracy, we can only hope that those who live in glass houses will not throw stones.
100.	As the last example, I should like to remind the United States delegation that a few days ago the United States Administration welcomed Giorgio Almirante, the head of the Italian Fascist Party, which had only 7 or 8 per cent of the votes in Italy, at a time when the United States is not giving visas to many representatives of various democracies and political groups which enjoy great support from their people in Europe itself. I should like just to remind you of that without taking up a lot of the time of this meeting.
101.	Thirdly, some time ago some of the responsible American authorities said that they were going to use strong language vis-a-vis the third world, on the principle that this was the only language we could understand. Then the attack started in the mass media, by
. the responsible United States authorities and at various levels all this since Kissinger's threat that he would leave the United Nations "an empty shell". The American mass media has explained some of the positions taken by developing States in the United Nations concerning the question of Puerto Rico in the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples or the Palestinian question as a result of the firm stand of and the language used by the United States as regards the third world.
102.	Here I must say that it is dangerous to believe that the ruling establishment in the United States, together with its partner, the Zionist regime, will bring about the desired results and that the third world will return to a condition of obedience and allegiance if it is tackled with firmness.
103.	It would be wrong to let the United States impose its will on the world or to think that the policy of detente and the misunderstandings and disputes in the socialist bloc and third world will help it to retain its dominant position. We must be very cautious and not remain silent in the face of this new aggressive language.
104.	Fourthly, it is indeed very unfortunate and regrettable that those who support this policy are the intellectual elite of American universities. And here I include Mr. Kissinger and Mr. Moynihan. We are fully convinced that the people of the United States will know the truth one day and will understand the very nature of Zionism and its conspiracies. If the intellectual elite to which I am referring were to talk about the problems of the third world and the Zionist occupation objectively and sincerely, and if it were to enable the American people to understand and see both sides of the various questions and issues involved, we believe that the American giant would rid itself of this evil spirit, and we hope that this will happen very soon.
105.	Here I must say to my brethren in the third world in the Arab homeland, in Africa, in Latin America and elsewhere that, if they are expecting prosperity and welfare from Washington, they will have to wait a very long time.
106.	The delegation of the Libyan Arab Republic has already, in the General Assembly and elsewhere, raised a matter of great significance, namely the presence of mines planted in our country by the warring Powers during the Second World War. Those mines were left there after the war, causing death and physical disability to a great portion of the population. Those mines remain buried and undetonated in a vast area of our land 30 years after the end of the war. They have also caused great damage to farms, land and livestock; they have impeded economic development by raising the cost of projects such as road and port construction and oil exploration.
107.	It is therefore pertinent here to note that the Conference of Ministers for Foreign Affairs of Non-Aligned Countries recently held at Lima expressed its concern on this issue. It condemned hostile actions and military aggressions in third-world countries; it condemned colonial Powers for neglecting to remove objects remaining from the war, such as mines and explosives; it deplored the failure of the colonial and warring Powers to remove those objects or to make available information as to their location; it requested those States to remove the remaining objects of war and to bear responsibility for their removal and the damages resulting therefrom. [A/10217 and Corr.l, annex I, resolution IV.\
108.	The Libyan Arab Republic formally requests consideration of this matter at the United Nations in order to determine the liability of the States which planted those mines in our country for the purposes of a war to which we were not even a party. In particular, the United Nations should request that the remaining mines be removed; that we be given assistance in the removal of the mines and that we be provided with all the necessary facilities; that we be provided with complete maps indicating the locations of those mines; that our people be compensated for all material and moral damage incurred.
109.	The Libyan Arab Republic will submit a draft resolution concerning this issue during the consideration of the item relating to the United Nations Environment Program in the Second Committee.
110.	Not only does the planting of these mines and their continued existence constitute a war crime; it
also contributes greatly to the pollution of our environment. I wish also to expose other types of corruption as significant as that already mentioned, practices aimed at the degradation of our ethics and morale. I am referring to the practices of certain developed States aimed at interfering in the internal affairs of other States through their corporations and intelligence machinery and their repeated efforts at moral corruption, through bribery, persuasion and blackmail, in order to reap economic and political benefits.
111.	These issues have been raised in the news media of certain capitalistic States as part of a campaign to slander the developing countries and to cast doubt on their ability to bear their international responsibility in order to prevent those countries from controlling their own natural resources. In the light of these circumstances it is the position of my delegation that we should face the challenges and expose the conspiracy, rejecting those immoral practices aimed at the undermining of our ethics and at impeding our development and progress.
112.	The world is fully aware of the extent of the crimes committed by certain countries though their agencies and corporations. Those crimes include the staging of coups d'etat and the crushing of democratic systems. They also include assassinations, bribery and blackmail. The records of the United States Congressional Committees provide documented evidence condemning those corporations which have admitted their role in financing coups d'etat, the assassinations of leaders of certain countries and their financing of reactionary elements collaborating with imperialism.
113.	The situation requires deterrent measures on an international level. The General Assembly should request the Secretary-General at this session to prepare a report on this matter and to submit it to the Assembly at its next session.
114.	While I am speaking of the practices of certain States and their corporations, it is appropriate to refer to the offensive campaign against third-world countries and their role within the international Organization. This campaign has aimed at spreading doubt about the effectiveness of the United Nations and at branding the conduct of third-world countries in the General Assembly as irresponsible. Such campaigns have been followed by threats to cut off assistance to the United Nations and its organs, thus converting it into an empty shell with no value. The Libyan Arab Republic will submit a draft resolution on transnational corporations which I have been instructed to read to the Assembly and which my delegation will be submitting to the competent authorities and to the Committee in which the matter will be taken up. The following is the text of the draft resolution on transnational corporations and the illegal and immoral acts practiced by some of those corporations.
115.	The Libyan Arab Republic supports the revision of the Charter to take account of the radical changes that have taken place in the world over the last 30 years. The present Charter and the structure of the United Nations system have become inadequate in view of the great and far-reaching developments in the world. Any
restructuring of the international community should, in our view, seek to achieve the following goals: first, to uphold the principle of democracy on an international scale and to affirm the principle of equality among States; secondly, to abolish the privileges enjoyed by the big Powers, particularly the veto and permanent membership of the Security Council, bearing in mind that this privilege has been repeatedly misused by certain States; thirdly, to guarantee a fair distribution of resources and to prevent economic exploitation and international monopolies; and fourthly, to introduce more effective controls over disarmament, the prohibition of nuclear tests and the destruction of all supplies of destructive weapons, as measures leading to international peace and security.
116.	Finally, I would like to express our mounting concern over the attacks to which human rights have been subjected in the world. Despite the great material achievements in recent generations, which have enabled man to reach the bottom of the seas and the planets, humanity is still facing oppression and racial discrimination based on color, race or religion. Certain groups of people in many parts of the world are still subjected to injustice and tyranny. Oppression and physical and psychological torture are still practiced against prisoners of war and prisoners in general. Protection of human rights should be the cornerstone in rebuilding the international structure, an objective which we all should endeavor to realize.


